Citation Nr: 1453756	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to June 21, 2013, for hearing loss.
 
2.  Entitlement to a disability rating in excess of 10 percent since June 21, 2013, for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in an August 2013 rating decision, the disability rating was increased from zero percent (noncompensable) to 10 percent, effective June 21, 2013.  Because this grant does not represent the maximum benefits allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 21, 2013, the results of audiological evaluations indicated the Veteran had no worse than Level I hearing impairment in both ears.

2.  Since June 21, 2013, the results of audiological evaluations have indicated the Veteran has no worse than Level II hearing impairment in his right ear and Level V hearing impairment in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for hearing loss prior to June 21, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a disability rating in excess of 10 percent since June 21, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA treatment records have been obtained.  Pursuant to the Board's remand, more recent VA treatment records were obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The VA examinations were conducted in December 2008 and June 2013; the record does not reflect that these examinations are inadequate for rating purposes.  The examination reports contain sufficient evidence by which to evaluate the Veteran's hearing loss in the context of the rating criteria and describe the functional impact the Veteran's hearing loss has on his daily activities.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his hearing loss.  Service connection for hearing loss was granted in a January 2009 rating decision.  The RO assigned a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Subsequently, in an August 2013 rating decision, the RO increased the Veteran's disability rating from zero percent (noncompensable) to 10 percent, effective June 21, 2013, which created a staged rating.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

A January 2008 VA audiology consult note indicates that the Veteran had hearing acuity sloping to a mild to moderate sensorineural hearing loss from the 1000 Hertz through 8000 Hertz in his right ear and mild to moderate-severe sensorineural hearing loss in his left ear.

The Veteran was afforded a VA audiological examination in December 2008.  The Veteran noted that he had trouble understanding speech clearly, especially when there was more than one person talking or other noise or if people were not facing him.  He noted that he was exposed to noise from artillery fire, small arms fire and explosions while in combat.  As a civilian, he worked as a mechanic and did not report a history of hunting or the use of firearms on a recreational basis.


On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
35
50
60
42
92
LEFT
40
45
55
65
51
94

The examiner noted that the Veteran's right ear hearing acuity was within normal limits through 1000 Hertz, sloping to a moderately severe high frequency sensorineural hearing loss.  In the Veteran's left ear, there was mild sensorineural hearing loss in the low frequencies, sloping to a moderately severe high frequency sensorineural hearing loss.  

Applying the results from the December 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

After a review of the record, the Board finds that for the period prior to June 21, 2013, the evidence reveals that the Veteran's hearing loss has more nearly approximated the criteria for a compensable evaluation.  The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology study of record for this time period.  See Lendenmann, 3 Vet. App. at 349.  The December 2008 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  The findings on the objective examination are more probative than the lay contentions as to the extent of hearing loss.  Accordingly, a compensable rating higher for the period prior to June 21, 2013, is denied.

Pursuant to the Board's remand, the Veteran underwent a VA audiological examination in June 2013.  The Veteran noted that he could not make out words when people spoke.  He could not understand what was said behind his back.  He also couldn't understand when other sounds were present or when he was trying to hear his grandchildren.  

On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
55
65
70
59
96
LEFT
60
75
70
70
69
92

The examiner's impression was sensorineural hearing loss in both ears.

Applying the results from the June 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  The Board notes that the left ear audiological findings also reveal in an exceptional pattern of hearing impairment in the left ear, with the puretone threshold at each of the four specified frequencies resulting in 55 decibels or more.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 69 to Table VIA results in Level V hearing loss.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  When one ear has Level II hearing loss and the other ear has Level V hearing loss, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The Board finds that it was factually ascertainable that an increase in severity of the Veteran's hearing loss occurred at the time of the June 2013 VA examination.  Thus, the 10 percent rating reflected by the examination results is not warranted for an earlier time period.

After a review of the record, the Board finds that the evidence for the period since June 21, 2013, reveals a hearing impairment consistent with no more than a 10 percent rating.  The assigned 10 percent disability evaluation based on the Veteran's average pure tone thresholds and speech recognition scores from the June 2013 VA examination is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.   In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a higher evaluation for this period.  Accordingly, a disability rating in excess of 10 percent for the period since June 21, 2013, is denied.

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty understanding speech, particularly when it is noisy.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss prior to June 21, 2013, and claim for a disability rating for hearing loss in excess of 10 percent thereafter is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating prior to June 21, 2013, for hearing loss is denied.
 
A disability rating in excess of 10 percent since June 21, 2013, for hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


